DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1:
	The prior art, [Mao; Chung-Fuu et al., US 20170108963 A1], discloses: 
“Referring to FIG. 1 and FIG. 2, the signal decoding and modulation processing system 1000 may further includes an operational amplifier 300 and a comparator 400. The comparator 400 is electrically connected with the operational amplifier 300 and the digital processing unit 200. After the input signal is transmitted into the capacitive stylus from the receiving ring, the input signal will be processed by the operational amplifier 300 and the comparator 400 in sequential order. Then, the processed input signal is transmitted to an input 211 of the decoding module 210 of the digital processing unit 200”, as recited in ¶ 0014; and 
	“Moreover, the decoding module 210 can include a shift register 212 and a direct sequence spread spectrum (DSSS) code 214. The shift register 212 is configured to receive the input signal from the input 211 of the decoding module 210 and receive a clock signal from the micro controller unit 110, so as to perform a DSSS decoding process. In this embodiment, the shift register 212 is a 64 bit shift register, and the micro controller unit 100 provides a 2 MHz clock signal. However, the present invention is not limited thereto, other suitable shift registers and clock signals may also be used. Then, 
	However, the prior art does not teach or suggest either singularly or in combination the claimed, "receiving a DSSS signal sent by a touch screen through a coupling capacitor formed between the active stylus and the touch screen,  wherein the DSSS signal is a spread-spectrum coded signal;
pre-amplifying, by a pre-amplifier circuit, the received DSSS signal;  inputting, by the pre-amplifier circuit, the pre-amplified DSSS signal into a hysteresis comparing circuit; restoring, by the hysteresis comparing circuit, the pre-amplified DSSS signal to obtain a restored DSSS signal; providing, by the hysteresis comparing circuit, the restored DSSS signal to a digital demodulating circuit;	 demodulating, by the digital demodulating circuit, the restored DSSS signal;  and outputting, by the digital demodulating circuit, the signal to be transmitted", in combination with the other recited claim features.

Regarding claims 2-9:
	Claims 2-9 depend on claim 1 and are found allowable for at least the same reasons as discussed above.
 
Regarding claim 10:
	The prior art, [Mao; Chung-Fuu et al., US 20170108963 A1], discloses: 
“Referring to FIG. 1 and FIG. 2, the signal decoding and modulation processing system 1000 may further includes an operational amplifier 300 and a comparator 400. The comparator 400 is electrically connected with the operational amplifier 300 and the digital processing unit 200. After the input signal is transmitted into the capacitive stylus from the receiving ring, the input signal will be processed by the operational amplifier 300 and the comparator 400 in sequential order. Then, the processed input signal is transmitted to an input 211 of the decoding module 210 of the digital processing unit 200”, as recited in ¶ 0014; and 
	“Moreover, the decoding module 210 can include a shift register 212 and a direct sequence spread spectrum (DSSS) code 214. The shift register 212 is configured to receive the input signal from the input 211 of the decoding module 210 and receive a clock signal from the micro controller unit 110, so as to perform a DSSS decoding process. In this embodiment, the shift register 212 is a 64 bit shift register, and the micro controller unit 100 provides a 2 MHz clock signal. However, the present invention is not limited thereto, other suitable shift registers and clock signals may also be used. Then, the shift register 212 will perform XOR operation and summation operation with the clock signal and the DSSS code 214, in order to correspondingly generate an operation result”, as recited in ¶ 0015.
	However, the prior art does not teach or suggest either singularly or in combination the claimed, "a pre-amplifier circuit, configured to pre-amplify a DSSS signal sent by a touch screen and received through a coupling capacitor formed between an active stylus and the touch screen, and to output the pre-amplified DSSS signal; a hysteresis comparing circuit, configured to restore the pre-amplified DSSS signal 26 122277-5063-USoutput by the pre-amplifier circuit to obtain a restored DSSS signal, and to output the restored DSSS signal; and a digital demodulating circuit, configured to demodulate the restored DSSS signal output by the hysteresis comparing circuit", in combination with the other recited claim features.

Regarding claims 11-19:
	Claims 11-19 depend on claim 10 and are found allowable for at least the same reasons as discussed above.

Regarding claim 20:
	The prior art, [Mao; Chung-Fuu et al., US 20170108963 A1], discloses: 
“Referring to FIG. 1 and FIG. 2, the signal decoding and modulation processing system 1000 may further includes an operational amplifier 300 and a comparator 400. The comparator 400 is electrically connected with the operational amplifier 300 and the digital processing unit 200. After the input signal is transmitted into the capacitive stylus from the receiving ring, the input signal will be processed by the operational amplifier 300 and the comparator 400 in sequential order. Then, the processed input signal is transmitted to an input 211 of the decoding module 210 of the digital processing unit 200”, as recited in ¶ 0014; and 
	“Moreover, the decoding module 210 can include a shift register 212 and a direct sequence spread spectrum (DSSS) code 214. The shift register 212 is configured to receive the input signal from the input 211 of the decoding module 210 and receive a clock signal from the micro controller unit 110, so as to perform a DSSS decoding process. In this embodiment, the shift register 212 is a 64 bit shift register, and the micro controller unit 100 provides a 2 MHz clock signal. However, the present invention is not limited thereto, other suitable shift registers and clock signals may also be used. Then, the shift register 212 will perform XOR operation and summation operation with the clock signal and the DSSS code 214, in order to correspondingly generate an operation result”, as recited in ¶ 0015.
	However, the prior art does not teach or suggest either singularly or in combination the claimed, "receiving a DSSS signal sent by a touch screen through a coupling capacitor formed between the active stylus and the touch screen, wherein the DSSS signal is a spread- spectrum coded signal; pre-amplifying, by a pre-amplifier circuit, the received DSSS signal; inputting, by the pre-amplifier circuit, the pre-amplified DSSS signal into a hysteresis comparing circuit; restoring, by the hysteresis comparing circuit, the pre-amplified DSSS signal to obtain a restored DSSS signal; providing, by the hysteresis comparing circuit, the restored DSSS signal to a digital demodulating circuit; demodulating, by the digital demodulating circuit, the restored DSSS signal; and outputting, by the digital demodulating circuit, the signal to be transmitted", in combination with the other recited claim features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 [Mao; Chung-Fuu et al., US 20170108963 A1] discloses: 
“Referring to FIG. 1 and FIG. 2, the signal decoding and modulation processing system 1000 may further includes an operational amplifier 300 and a comparator 400. The comparator 400 is electrically connected with the operational amplifier 300 and the digital processing unit 200. After the input signal is transmitted into the capacitive stylus from the receiving ring, the input signal will be processed by the operational amplifier 300 and the comparator 400 in sequential order. Then, the processed input signal is transmitted to an input 211 of the decoding module 210 of the digital processing unit 200”, as recited in ¶ 0014; and 
	“Moreover, the decoding module 210 can include a shift register 212 and a direct sequence spread spectrum (DSSS) code 214. The shift register 212 is configured to receive the input signal from the input 211 of the decoding module 210 and receive a clock signal from the micro controller unit 110, so as to perform a DSSS decoding process. In this embodiment, the shift register 212 is a 64 bit shift register, and the micro controller unit 100 provides a 2 MHz clock signal. However, the present invention is not limited thereto, other suitable shift registers and clock signals may also be used. Then, the shift register 212 will perform XOR operation and summation operation with the clock signal and the DSSS code 214, in order to correspondingly generate an operation result”, as recited in ¶ 0015.

[Meng; Zhaohui et al., US 20200125188 A1] discloses:
	“In this embodiment, the input signal IN from the touch panel 2 is a spread spectrum signal, such as a direct sequence spread spectrum ( DSSS) signal. The DSSS scheme has the advantages of small delay and strong anti-interference ability. The despreader 126 despreads the input signal IN attenuated by the first attenuator 122 to recover the transmitted information for decoding by the decoder 124”, as recited in ¶ 0065.

[Chang; Chin-Fu et al., US 20200064941 A1] discloses:
	“  The present invention provides a touch sensitive processing apparatus for receiving electrical signals carrying pressure information transmitted from a first stylus, comprising: a sensing circuit, configured for receiving the electrical signals via electrodes of a touch panel; and a processor, coupled to the sensing circuit, configured for: despreading a first preamble code of the received electrical signals in accordance with a first pseudo-random number (PN) code; despreading a second preamble code of the received electrical signals in accordance with a second PN code; and calculating the pressure information according to a first signal strength ratio of a first part of the received electrical signal and a second part of the received electrical signal, wherein the first part comprises the first preamble code and the second part comprises the second preamble code, wherein the first PN code is orthogonal to the second PN code”, as recited in the abstract.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623